                Case 21-50317-JTD           Doc 34    Filed 06/17/21       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    CARBONLITE HOLDINGS LLC, et al.,1                         Case No. 21-10527 (JTD)

                                 Debtors.                     Jointly Administered

    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited liability
    company,

                                 Plaintiffs,
    v.                                                        Adv. No. 21-50317 (JTD)

    CARBONLITE HOLDINGS LLC, a Delaware
    limited liability company, LF INVESTMENT
    HOLDINGS, LLC, a Delaware limited liability
    company, LEON FARAHNIK, an individual, KIM
    JEFFERY, an individual, FARAMARZ
    YOUSEFZADEH, an individual, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II,
    L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    PV, L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    GPFA, L.P., a Delaware limited partnership,
    FORCE TEN PARTNERS, LLC, a Delaware
    limited liability company, BRIAN WEISS, an
    individual, and DOES 1 through 50, inclusive,

                                 Defendants,


     SUPPLEMENTAL MOTION OF DIRECTOR DEFENDANTS KIM JEFFERY AND
    FARAMARZ YOUSEFZADEH TO DISMISS COMPLAINT OR, ALTERNATIVELY,
               TO STAY THIS LITIGATION AS TO ALL PARTIES


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings,
LLC (8957); CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite PinnPack, LLC
(8957); CarbonLite Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-
Holdings, LLC (8957); PinnPack P, LLC (8322); and PinnPack Packaging, LLC (9948). The address of the
Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.


                                                                                          US_ACTIVE-160475517
                Case 21-50317-JTD          Doc 34      Filed 06/17/21     Page 2 of 2




       Director defendants Kim Jeffery and Faramarz Yousefzadeh (the “Director Defendants”),

by and through their undersigned counsel, moves this Court for an Order, in the form attached as

Exhibit A, (a) pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), as made

applicable by Federal Rule of Bankruptcy Procedure 7012, dismissing with prejudice all claims

against the Director Defendants due to (i) lack of subject matter jurisdiction and (ii) failure to state

a claim or (b) alternatively, exercising the Court’s inherent power to stay this adversary proceeding

as to all parties (the “Supplemental Motion”). In support of the Supplemental Motion, the Director

Defendants have filed their Supplemental Opening Brief in support of the Motion.

Dated: June 17, 2021                           Respectfully submitted,
Wilmington, Delaware
                                               REED SMITH LLP

                                       By:     /s/ Kurt F. Gwynne
                                               Kurt F. Gwynne (No. 3951)
                                               1201 Market Street, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: 302.778.7550
                                               Facsimile: 302.778.7575
                                               E-mail: kgwynne@reedsmith.com

                                               Counsel for Defendants Kim Jeffery
                                               and Faramarz Yousefzadeh




                                                 -2-
